ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Guam Pacific International, LLC               )      ASBCA No. 61937
                                              )
Under Contract No. N40192-10-D-2800           )

APPEARANCES FOR THE APPELLANT:                       R. Dale Holmes, Esq.
                                                      Cohen Seglias Pallas Greenhall & Furman PC
                                                      Louisville, KY

                                                     Andrew J. Haliw, III, Esq.
                                                      Counsel

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Matthew D. Bordelon, Esq.
                                                      Trial Attorney

                   OPINION BY ADMINISTRATIVE JUDGE PAGE

       Following a Board-assisted mediation, the parties have resolved their dispute and
request that the Board enter judgment in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $975,000.
This amount is inclusive of Contract Disputes Act interest. No further interest shall be
paid.

       Dated: April 2, 2020




                                                   REBA PAGE
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals
(Signatures continued)
 I concur                                         I concur




 RICHARD SHACKLEFORD                              J. REID PROUTY
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61937, Appeal of Guam
Pacific International, LLC, rendered in conformance with the Board’s Charter.

       Dated: April 2, 2020




                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2